DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The amended claim set and remarks filed on 8/26/2021 are acknowledged.
	Claims 1, 5, 13, and 14 are amended.
 	Claims 4 and 9 are cancelled.
 	Claims 1-3, 5-8, 10-20 are pending.

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with attorney Michelle E. Tochtrop on 12/2/2021.
	The application has been amended as follows: 
Claim 19 – Line 1: Please REPLACE “claim 4” with “claim 1”.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
1-3, 5-8, and 10-20 are allowed in view of the updated search conducted, prosecution history, and the amend claims and remarks filed 8/26/2021, in particular the discussion on pages 5-6 regarding incorporating the limitations of the identified dependent claims into independent claim 1, and is sufficient to overcome the previous rejections under 35 USC 103 by overcoming the prior art of record.
	In an updated prior art search, examiner identified:
 	Fassih et al. (US 20150359713 A1) drawn to a powder is disclosed including a first powder of core/shell particles, each particle contains a liquid core that is substantially free of water that includes a polar liquid having a percent surface polarity of at least 24%; and a shell comprising hydrophobic particles and a second powder including a color cosmetic. (abstract; [0002]).
 	Hamer et al. (US 6413548 B1) drawn to an encapsulation system is advantageously constructed as a core of aqueous liquid having at least 5% by weight water therein, and an encapsulant surrounding the core to form a stable encapsulated particle, the encapsulant comprising at least one layer of hydrophobic particles (abstract).
 	However, there is insufficient motivation to combine the prior art of record individually or in combination with the newly identified prior art to teach or make obvious each of the limitations of the claimed particle such that the claimed composition possesses the surprisingly satisfactory properties regarding the integration of pigments into macroscopic particles wherein sedimentation of the pigment within the interior of the colored macroscopic particle occurs, and is not well distributed throughout the entire macroscopic colored particle or throughout the entire phase within which it is contained.

Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-8, and 10-20 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615